      Case 8:15-cv-00865-AG-SHK Document 695 Filed 01/24/19 Page 1 of 1 Page ID #:32599
                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                             CIVIL MINUTES - TRIAL

 Case No.         SACV 15-0865-AG(SHKx)                                                                          Date        January 24, 2019
 Title:           HSINGCHING HSU, ET AL v PUMA BIOTECHNOLOGY, INC, ET AL

 Present: The Honorable            ANDREW J. GUILFORD
                           Lisa Bredahl                                                                         Miriam Baird
                           Deputy Clerk                                                             Court Reporter/Recorder, Tape No.


                Attorneys Present for Plaintiff(s):                                                   Attorneys Present for Defendants:
          Susannah Conn; Tor Gronborg; Jason Forge                                                   Colleen Smith; Michele Johnson;
                 Trig Smith; Patrick Couglin                                                  Sarah Tomkowiak, PHV, Andrew Clubok, PHV

                             Day Court Trial          6th                                      Day Jury Trial
           One day trial:           Begun (1st day);          X     Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 X    Witnesses called, sworn and testified.          X      Exhibits Identified         X     Exhibits admitted.

 X    Plaintiff(s) rest.                                     Defendant(s) rest.
      Closing arguments made by                              plaintiff(s)                    defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                      Jury retires to deliberate.                                  Jury resumes deliberations.
      Jury Verdict in favor of                               plaintiff(s)                    defendant(s) is read and filed.
      Jury polled.                                           Polling waived.
      Filed Witness & Exhibit Lists                          Filed jury notes.               Filed jury instructions.
      Judgment by Court for                                                                  plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                              plaintiff(s)                 defendant(s).
      Case submitted.                Briefs to be filed by
      Motion to dismiss by                                                          is             granted.             denied.           submitted.
      Motion for mistrial by                                                        is             granted.             denied.           submitted.
 X    Motion for Judgment/Directed Verdict by               defendant               is             granted.             denied.      X    submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 X    Case continued to       January 25, 2019 at 8:00 a.m.                                      for further trial/further jury deliberation.
      Other:


                                                                                                                           5         :          50

                                                                                   Initials of Deputy Clerk         lmb
cc:


CV-96 (06/06)                                                     CIVIL MINUTES - TRIAL                                                              Page 1 of 1
